—Judgment, Supreme Court, New York County (Howard Bell, J.), rendered May 5, 1992, convicting defendant, after a plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of IV2 to 4 Vi years, unanimously modified, as a matter of discretion in the interest of justice, to reduce the sentence to 6 months imprisonment and 4 Vi years of probation, and the matter remanded to the trial court for the imposition of the conditions of probation.
Defendant, who neither speaks nor reads English, pleaded guilty in exchange for a sentence of 6 months imprisonment and 4 Vi years probation. Prior to the original sentence date, sentence was adjourned, and letters in English were sent to the defendant. He did not appear on the adjourned date. Five days later, and after an unrelated assault charge was dismissed, he explained that he had not understood the letters, one from the court and one from counsel, in English, regarding the new sentence date. The defendant had the assistance of a court interpreter at each court appearance.
Under these circumstances, and with the People’s consent to imposition of the promised sentence, both at the time of sentencing and on appeal, we find the sentence imposed excessive and reduce it accordingly. Concur—Rosenberger, J. P., Kupferman, Ross and Kassal, JJ.